— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 18, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying the claimant from receiving benefits effective October 15, 1974 on the ground that he lost his employment because of misconduct. Claimant, employed by a taxicab company to grease *975and maintain its taxicabs, was discharged on the ground that he neglected to perform a portion of his work and performed other duties improperly. While claimant denies these charges, the board was confronted with questions of credibility which it could properly resolve against the claimant. Substantial evidence exists in the record to support the factual findings of the board. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.